9 N.Y.3d 948 (2007)
In the Matter of the Claim of FREDERICK WILEY, Appellant,
v.
CITY OF WATERTOWN FIRE DEPARTMENT, Respondent.
WORKERS' COMPENSATION BOARD, Respondent.
Court of Appeals of the State of New York.
Submitted October 9, 2007.
Decided October 18, 2007.
Appeal, insofar as taken from the Appellate Division order denying reconsideration or, in the alternative, leave to appeal to the Court of Appeals, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.